               Case 19-24008            Doc 7     Filed 05/22/19 Entered 05/22/19 18:17:47                            Desc Main
                                                                                                                       [ ] AMENDED
                                                     Document    Page 1 of 2
                                                UNITED STATES BANKRUPTCY COURT
                                                  WESTERN DISTRICT OF TENNESSEE


In re:           (1) Nicholas A C Harwell                                                             Case No. 19-24008

                 (2) Casandra Lashay Harwell
Debtor(s).                                                                                            Chapter 13


                                                               CHAPTER 13 PLAN


ADDRESS: (1) 1267 South White Station Road                                    (2)
             Memphis, TN 38117

PLAN PAYMENT:

    DEBTOR (1) shall pay $ 417.00        (   ) weekly, (      ) every two weeks, ( X ) semi-monthly, or (       ) monthly, by:

         ( X ) PAYROLL DEDUCTION from:                               Pro Star Services, LLC                        OR    (     ) DIRECT PAY.

                                                   ___________5160 Wiley Post Way_____________
                                                                  Salt Lake City, UT 84116
    DEBTOR (2) shall pay $               (    ) weekly, (     ) every two weeks, ( ) semi-monthly, or (         ) monthly, by:

         ( ) PAYROLL DEDUCTION from:                                                                               OR    (     ) DIRECT PAY.


1. THIS PLAN [Rule 3015.1 Notice]:

   (A) CONTAINS A NON-STANDARD PROVISION. [See plan provision #19]                                                       (     ) YES ( X ) NO

   (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION OF THE                                                  (     ) YES ( X ) NO
       COLLATERAL FOR THE CLAIM. [See plan provisions #7 and #8]

   (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12].                                                     (     ) YES ( X ) NO

2. ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ attorney fee pursuant to Confirmation Order.

3. AUTO INSURANCE: (            ) Included in Plan; OR ( X ) Not included in Plan; Debtor(s) to provide proof of insurance at §341meeting.

4. DOMESTIC SUPPORT: Paid by: ( ) Debtor(s) directly, ( X ) Wage Assignment, OR ( ) Trustee to:                              Monthly Plan Payment:

   TN Child Support                             ; ongoing payment begins                                                $ Paid outside plan
                              Approximate arrearage:          N/A                                                       $
                                                ; ongoing payment begins                                                $
                              Approximate arrearage:                                                                    $

5. PRIORITY CLAIMS:
   Internal Revenue Service                        Amount: $4,000.00                                                    $ 67.00
                                                   Amount:                                                              $

6. HOME MORTGAGE CLAIMS: (                   ) Paid directly by Debtor(s); OR ( ) Paid by Trustee to:

                                              ; ongoing payment begins                                                  $
                           Approximate arrearage:                     Interest            N/A           %               $
                                              ; ongoing payment begins                                                  $
                           Approximate arrearage:                      Interest           N/A               %           $
7. SECURED CLAIMS:
    [Retain lien 11 U.S.C. §1325 (a)(5)]                   Value of Collateral:         Rate of Interest:                    Monthly Plan Payment:
                                                                                                            %           $
                                                                                                            %           $
                                                                                                            %           $
                Case 19-24008               Doc 7
                                 Filed 05/22/19 Entered 05/22/19 18:17:47 Desc Main
                                    Document    Page 2 of 2
 8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER SECURED
   CLAIMS FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:
    [Retain lien 11 U.S.C. §1325(a)] Value of Collateral:                  Rate of Interest:              Monthly Plan Payment:
    _Bridgecrest                         $16,716.00                             5.25     %               $ 318.00
    _Credit Acceptance                   $11,835.00                             5.25     %               $ 225.00
    _Royal Furniture                     $557.00                                5.25     %               $ 11.00

9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON CONFIRMATION FOR
   THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY REASONABLE DISPOSAL OF COLLATERAL:
                                                    Collateral:
                                                    Collateral:

10. SPECIAL CLASS UNSECURED CLAIMS:
                                                    Amount:                Rate of Interest:               Monthly Plan Payment:
   Public Storage (Special Class I) Lease               $334.20                  0           %           $ 6.00
                                                                                 0           %           $
                                                                                 0           %           $

11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:
    FedLoan Servicing                         ( )   Not provided for                       OR ( X ) General unsecured creditor
                                              ( )   Not provided for                       OR ( ) General unsecured creditor

12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY THE
    FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C.§522(f):



13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
    SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.

14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS: $85,588.44                               .

15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:

    (   )            %, OR,

    ( X) THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE FINAL BAR DATE.

16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:
     Public Storage                                                                   ( X ) Assumes      OR     ( ) Rejects.
                                                                                      ( ) Assumes        OR     ( ) Rejects.

17. COMPLETION: Plan shall be completed upon payment of the above, approximately     60        months.

18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE OF PLAN.

19. NON-STANDARD PROVISION(S):


                                                                                                                               .

    ANY NON-STANDARD PROVISION STATED ELSEWHERE IS VOID.

20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
    PROVISION 19.




    /s/Ursula Jones                                                                DATE: 05/22/2019                       .
    Debtor(s)’ Attorney Signature or Pro Se Debtor(s)’ Signature(s)
